DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and are examined on the merits.
Claim Objections
Claim 4 is objected to because of the following informalities:  there is an “e” between “glutaredoxin” and “protein” in line 1.  Appropriate correction is required.
Claim 5 is objected to for the absence of an article before “glutaredoxin” in line 2.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are drawn to a method for increasing crop yield by transforming a plant of any species with at least one 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that


Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5, 6, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Kereamy et al (Frontiers in Plant Science, Vo. 6: 1-12, 3 Nov 2015) .
The claims are drawn to a method for increasing crop yield by transforming a plant of any species with at least one glutaredoxin protein-encoding sequence operably linked to a heterologous promoter, DNA constructs comprising said sequence operably linked to a heterologous promoter, and plants and seeds comprising said coding sequence and promoter, and wherein the plant is a monocot.
El-Kereamy et al teach overexpression of a glutaredoxin coding sequence in rice, wherein the coding sequence is operably linked to a heterologous promoter resulting in an increase in grain weight in the plant, and wherein rice is a monocot (abstract, and pages 2 and 6, for example).

Claim(s) 1, 3, 5, 7, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Hu et al (Horticulture Research 2: 1-11, 11 Nov 2015).
The claims are drawn to a method for increasing crop yield by transforming a plant of any species with at least one glutaredoxin protein-encoding sequence operably linked to a heterologous promoter, DNA constructs comprising said sequence operably linked to a heterologous promoter, and plants and seeds comprising said coding sequence and promoter, and wherein the plant is a dicot.
Hu et al teach overexpression of a glutaredoxin coding sequence in tomato, wherein the coding sequence is operably linked to heterologous promoter (see page 2, at least), and increased yield would be inherent in the same method and plants.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Kereamy et al as applied to claims 1, 3, 5-6, 12 and 15 above, and further in view of  Sequence Accession AYJ40304 (25 Nov 2010).
The claims are drawn to a method for increasing crop yield by transforming a plant of any species with at least one glutaredoxin protein-encoding sequence selected from the group of SEQ ID Nos: 1 and 2 or encoding a protein selected from SEQ ID NO: 3 and 15-102, operably linked to a heterologous promoter, DNA constructs comprising said sequence operably linked to a heterologous 
El-Kereamy et al teach overexpression of a glutaredoxin coding sequence in rice, wherein the coding sequence is operably linked to a heterologous promoter resulting in an increase in grain weight in the plant, and wherein rice is a monocot (abstract, and pages 2 and 6, for example).
El-Kereamy et al do not specifically teach a glutaredoxin protein-encoding sequence selected from the group of SEQ ID Nos: 1 and 2 or encoding a protein selected from SEQ ID NO: 3 and 15-102.
Sequence Accession AYJ40304 discloses a glutaredoxin protein of SEQ ID NO: 3.
Given the recognition of those of ordinary skill in the art of the value of producing a plant that overexpresses a glutaredoxin coding sequence in order to produce a plant having an increased yield, as taught by El-Kereamy et al, it would have been obvious to substitute another known glutaredoxin coding sequence, such as that taught by Sequence Accession AYJ40304.  Thus the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary.

Claims 1, 3, 5-6, 8-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Kereamy et al as applied to claims 1, 3, 5-6, 12 and 15 above, taken with Dasgupta et al, and further in view of  Sequence Accession Z99767 (14 Nov 2006).
The claims are drawn to a method for increasing crop yield by transforming a plant of any species with at least one glutaredoxin protein-encoding sequence, operably linked to a heterologous bundle sheath cell-preferred promoter, such as that of SEQ ID NO: 10, and DNA constructs comprising said sequence operably linked to a heterologous promoter, and plants and seeds comprising said coding sequence and promoter, and wherein the plant is a monocot.
El-Kereamy et al teach overexpression of a glutaredoxin coding sequence in rice, wherein the coding sequence is operably linked to a heterologous promoter resulting in an increase in grain weight in the plant, and wherein rice is a monocot (abstract, and pages 2 and 6, for example).
El-Kereamy et al do not specifically teach a bundle sheath cell-preferred promoter.
Dasgupta et al teach a bundle sheath cell-preferred promoter (paragraphs 187-188, at least).
Sequence Accession Z99767 discloses SEQ ID NO: 10.
Given the recognition of those of ordinary skill in the art of the value of producing a plant that overexpresses a glutaredoxin coding sequence in order to produce a plant having an increased yield, as taught by El-Kereamy et al, it would have been obvious to substitute another promoter sequence, such as a bundle sheath cell-preferred promoter, in view of the teachings of Dasgupta and Sequence Accession Z99767.  Thus the claimed invention would have been prima facie obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art, especially in the absence of evidence to the contrary.

Sequence alignment with SEQ ID NO: 3
RESULT 3
AYJ40304
ID   AYJ40304 standard; protein; 131 AA.
XX
AC   AYJ40304;
XX
DT   25-NOV-2010  (first entry)
XX
DE   Polypeptide for crop improvement SEQ ID NO:1926.
XX
KW   cold tolerance; crop improvement; seed; seed oil; transgenic plant;
KW   BOND_PC; Grx_C2.2 - glutaredoxin subgroup I; LOC100283339.
XX
OS   Glycine max.
XX
CC PN   WO2010039750-A2.
XX
CC PD   08-APR-2010.
XX
CC PF   30-SEP-2009; 2009WO-US058908.
XX
PR   01-OCT-2008; 2008US-0101722P.
PR   19-DEC-2008; 2008US-0139164P.
PR   30-JAN-2009; 2009US-0148438P.
PR   27-FEB-2009; 2009US-0155950P.
PR   30-MAR-2009; 2009US-0164664P.
PR   01-JUN-2009; 2009US-0182785P.

XX
CC PA   (MONS ) MONSANTO TECHNOLOGY LLC.
XX
CC PI   Aasen E,  Abad MS,  Allen E,  Ambika TR,  Anil VS,  Augustine A;
CC PI   Back S,  Badami P,  Basra A,  Brustad K,  Deng M,  Dezwaan T;
CC PI   Dietrich CR,  Duff SM,  Gabbert KK,  Hendrix B,  He S,  Jia H;
CC PI   Kammaradi Ramanath Bhat V,  Karunanandaa B,  Kosola KR,  Krishnamurthy K;
CC PI   Kumar G,  Kuriakose S,  Lakkanna S,  Leibman M,  Lutfiyya LL,  Madappa S;
CC PI   Manjunath S,  Meister RJ,  Prasad BN,  Preuss S,  Qi Q,  Ramachandra D;
CC PI   Raychaudhuri A,  Sangeetha S,  Saracco S,  Sharma C,  Sharma V;
CC PI   Somaiah RM,  Sudarshana P,  Thompson-Mize R,  Venkatachalayya SB;
CC PI   Venkatesh TV,  Wang H,  Wu J,  Wu X,  Yang S,  Zeng Q,  Zhao J;
XX
DR   WPI; 2010-E00685/27.
DR   PC:NCBI; gi195629686.
XX
CC PT   New recombinant DNA construct useful for producing transgenic seed e.g. 
CC PT   corn, soybean, cotton or sugar beet plant, comprises polynucleotide 
CC PT   encoding protein.
XX
CC PS   Example 6; SEQ ID NO 1926; 147pp; English.
XX
CC   The invention relates to recombinant DNA constructs comprising 
CC   polynucleotides (AYJ38379-AYJ38685) and their encoded proteins (AYJ38686-
CC   AYJ38992), useful for imparting enhanced traits to transgenic crop 
CC   plants. Also claimed is a method for manufacturing a non-natural 
CC   transgenic seed that can be used to produce a transgenic crop plant with 
CC   an enhanced trait resulting from expression of the stably-integrated, 
CC   recombinant DNA construct; and a method of producing a hybrid corn seed. 
CC   The recombinant DNA constructs of the invention are stably integrated 
CC   into plant chromosomes and provide enhanced traits to plants such as 
CC   enhanced water use efficiency, enhanced cold tolerance, increased yield, 
CC   enhanced nitrogen use efficiency, enhanced seed protein or enhanced seed 
CC   oil as compared to control plants. The present sequence is a protein used
CC   to identify homologous DNA sequence for preparing additional transgenic 
CC   seeds and plants of the invention with enhanced agronomic traits.
CC   
CC   Revised record issued on 08-NOV-2010 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 131 AA;

  Query Match             100.0%;  Score 658;  DB 17;  Length 131;
  Best Local Similarity   100.0%;  
  Matches  131;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGITSSTSSPTSSPESRAMALAKAKEIVASAPLVVFSKTSCPFCVRVKQLFEKLGASYKA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGITSSTSSPTSSPESRAMALAKAKEIVASAPLVVFSKTSCPFCVRVKQLFEKLGASYKA 60

Qy         61 IELDKESDGAELQNALKEWTGQRTVPNVFINGKHIGGCDDTMALNNDGKLVPLLTEAGAI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 IELDKESDGAELQNALKEWTGQRTVPNVFINGKHIGGCDDTMALNNDGKLVPLLTEAGAI 120

Qy        121 AGSASKTTITA 131
              |||||||||||
Db        121 AGSASKTTITA 131

Sequence Alignment with SEQ ID NO: 10
LOCUS       Z99767                  7398 bp    DNA     linear   PLN 14-NOV-2006
DEFINITION  Flaveria trinervia gdcsP gene.
ACCESSION   Z99767
VERSION     Z99767.1
KEYWORDS    gdcsP; glycine cleavage system; P-protein.
SOURCE      Flaveria trinervia
  ORGANISM  Flaveria trinervia

            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Asteroideae; Heliantheae alliance; Tageteae; Flaveria.
REFERENCE   1
  AUTHORS   Cossu,R. and Bauwe,H.
  TITLE     The electronic Plant Gene Register
  JOURNAL   Plant Physiol. 116 (1), 445-446 (1998)
   PUBMED   9449852
REFERENCE   2  (bases 1 to 7398)
  AUTHORS   Bauwe,H.
  TITLE     Direct Submission
  JOURNAL   Submitted (03-OCT-1997) Bauwe H., IACR-Rothamsted, Biochemistry and
            Physiology, West Common, Harpenden, United Kingdom, AL5 2JQ

Sequence ID: Z99767.1Length: 7398Number of Matches: 1
Range 1: 1 to 1571GenBankGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities


2902 bits(1571)
0.0
1571/1571(100%)



Query  1     AAGCTTTACTCCTCTCAACTTTCAAATCATAACATAAAAGTTCGTAGGTTTGTGTTCTTC  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     AAGCTTTACTCCTCTCAACTTTCAAATCATAACATAAAAGTTCGTAGGTTTGTGTTCTTC  60

Query  61    CCaaaaaaaaaGTGAttttttttCATCGGTTAATTCATGATTAACATTTCGACATTCATT  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    CCAAAAAAAAAGTGATTTTTTTTCATCGGTTAATTCATGATTAACATTTCGACATTCATT  120

Query  121   CCACTATTTCACATCATGTTTTGATGGGAGATTGAAATAGCGATAAGGCGAATGTGAAAG  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   CCACTATTTCACATCATGTTTTGATGGGAGATTGAAATAGCGATAAGGCGAATGTGAAAG  180

Query  181   TGTGAAACAGGATGAGCCACACCATCACCACATCACAATTTACCCAAATAATATCCCAAA  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   TGTGAAACAGGATGAGCCACACCATCACCACATCACAATTTACCCAAATAATATCCCAAA  240

Query  241   GATTCATACGCATTTTGATCCACTGAAACCCCATCCAATTCTATCCAATGCCCACCACAT  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   GATTCATACGCATTTTGATCCACTGAAACCCCATCCAATTCTATCCAATGCCCACCACAT  300

Query  301   GTTCGACGATTTGCCTCAGTGAATCAAGACCAACACATGCCACTGCTTTCTGCTTTTTAG  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   GTTCGACGATTTGCCTCAGTGAATCAAGACCAACACATGCCACTGCTTTCTGCTTTTTAG  360

Query  361   TCCCTGATAACAAACGATTGGCTTTCATTGCTCACTGTAGAAAGTGGAGACACCCAACAA  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Query  421   CTATCATCTCCACGTGGTTCCGTGCCGCCTTTTTGCCTTTCATACTGCTGGTGCGTCATT  480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   CTATCATCTCCACGTGGTTCCGTGCCGCCTTTTTGCCTTTCATACTGCTGGTGCGTCATT  480

Query  481   TGTCGTCATCAAAGCACTCACCCACTATCATTGATCTCGAAATCTTGAATCTTTAGGTTT  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   TGTCGTCATCAAAGCACTCACCCACTATCATTGATCTCGAAATCTTGAATCTTTAGGTTT  540

Query  541   TTATGCTTTGATACTTGAACTCTACACACAGTCTCGTATCTGACTTTTTGTTATCTGTGT  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   TTATGCTTTGATACTTGAACTCTACACACAGTCTCGTATCTGACTTTTTGTTATCTGTGT  600

Query  601   TTTGCTTTACTAAAGATCTCACCTTTAATCAAGTTTTGAACTTTTGATGGATTTGTCATG  660
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   TTTGCTTTACTAAAGATCTCACCTTTAATCAAGTTTTGAACTTTTGATGGATTTGTCATG  660

Query  661   ATAATGAAGAACACATAGTTATTATTGATTATATTTTGACGAATCTTTTTTCATGATCGT  720
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   ATAATGAAGAACACATAGTTATTATTGATTATATTTTGACGAATCTTTTTTCATGATCGT  720

Query  721   TAAACATAATTTGAGTTCTTTTTACCTTGTCTTTCTTTGAGGTTTAACTGTACATGAAGA  780
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   TAAACATAATTTGAGTTCTTTTTACCTTGTCTTTCTTTGAGGTTTAACTGTACATGAAGA  780

Query  781   CTGTATTTTGAGTTTATTGCATAAATGGTCTATATAGTTTGGGTTAAAACAACTGGTTTT  840
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   CTGTATTTTGAGTTTATTGCATAAATGGTCTATATAGTTTGGGTTAAAACAACTGGTTTT  840

Query  841   AATATCAAGTTTGATACTAGACAAACCAACTTTTTGATTAACttttaaaaaaattaataa  900
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   AATATCAAGTTTGATACTAGACAAACCAACTTTTTGATTAACTTTTAAAAAAATTAATAA  900

Query  901   gtctatttggaaaaaaattgaaaatttgattttaaagggttaaaaGTTCTTTTTGAAAAG  960
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   GTCTATTTGGAAAAAAATTGAAAATTTGATTTTAAAGGGTTAAAAGTTCTTTTTGAAAAG  960

Query  961   TTAATAAGAGTAACTTTTGAAATGTAACTTTTaaaaaaaTACTGTTGATaaaaaaaGAAA  1020
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   TTAATAAGAGTAACTTTTGAAATGTAACTTTTAAAAAAATACTGTTGATAAAAAAAGAAA  1020

Query  1021  TCCTAATCATGGGCTTAGTATTGTAAGTAGCTTGGATATTGAAGCTAATTTTTCACTTTA  1080

Sbjct  1021  TCCTAATCATGGGCTTAGTATTGTAAGTAGCTTGGATATTGAAGCTAATTTTTCACTTTA  1080

Query  1081  TATTTATAGAAAAGTTAATGGAAGTAAGAGGTTTGGATACtttttttCTTAATTTAGACG  1140
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  TATTTATAGAAAAGTTAATGGAAGTAAGAGGTTTGGATACTTTTTTTCTTAATTTAGACG  1140

Query  1141  AATGTTACACATGAAAAATAAGCGTTGTTTTGTAAGAtttttttAATTCGCAAGCACTAA  1200
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1141  AATGTTACACATGAAAAATAAGCGTTGTTTTGTAAGATTTTTTTAATTCGCAAGCACTAA  1200

Query  1201  ACTCCTAATCAACTTTTGGGGTTAAGGAGTAGGCAGTAAACCAAAAGCGTTTTTGCACGA  1260
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1201  ACTCCTAATCAACTTTTGGGGTTAAGGAGTAGGCAGTAAACCAAAAGCGTTTTTGCACGA  1260

Query  1261  TACGATGTTCAAACATTTGATCTATAACGATAAGTCCAAGTGCGTTACAAAATGAAACTT  1320
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1261  TACGATGTTCAAACATTTGATCTATAACGATAAGTCCAAGTGCGTTACAAAATGAAACTT  1320

Query  1321  TGGTATCCAATATGAAACTGGGTGTGTAGTTCAGTACCAAAAGCATAACTTTCAGCCTCC  1380
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1321  TGGTATCCAATATGAAACTGGGTGTGTAGTTCAGTACCAAAAGCATAACTTTCAGCCTCC  1380

Query  1381  TTAGTGACTTATGACTAGGCAAGAGAACATGTGAGCCCAATGTACTAACTTTTTACCCCT  1440
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1381  TTAGTGACTTATGACTAGGCAAGAGAACATGTGAGCCCAATGTACTAACTTTTTACCCCT  1440

Query  1441  TTTATTACCACCACCCCAGCCCCCCACCATGAACCGATCAGAAAAAGAAGCAAGAAAAAC  1500
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1441  TTTATTACCACCACCCCAGCCCCCCACCATGAACCGATCAGAAAAAGAAGCAAGAAAAAC  1500

Query  1501  AGAGCATTCTTGCTCCTTCTTCTTCATCAATTCAATAACATTCTTCATACCATTAGACCC  1560
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1501  AGAGCATTCTTGCTCCTTCTTCTTCATCAATTCAATAACATTCTTCATACCATTAGACCC  1560

Query  1561  CATCTTACACT  1571
             |||||||||||
Sbjct  1561  CATCTTACACT  1571



Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EFM


/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662